NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1

                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued December 12, 2017
                               Decided February 14, 2008

                                         Before

                            WILLIAM J. BAUER, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 17-1360

MARIO JIMENEZ-BECERRIL,                         Petition for Review of an Order of the
    Petitioner,                                 Board of Immigration Appeals.

      v.                                        No. A206-550-492

JEFFERSON B. SESSIONS III,
Attorney General of the United States,
      Respondent.

                                         ORDER

       Mario Jimenez-Becerril, a 46-year-old Mexican citizen, petitions for review of the
denial of his applications for asylum, withholding of removal under the Immigration
and Nationality Act (INA), and withholding of removal under the Convention Against
Torture (CAT). We dismiss in part and deny in part the petition for review.

                                    I. BACKGROUND

       Jimenez-Becerril entered the United States without authorization in 2003. In 2016
he pleaded guilty to receiving stolen property worth more than $500, KY. REV. STAT.
ANN. § 514.110(3)(a), and he was sentenced to 3 years’ imprisonment. The Department
of Homeland Security then began removal proceedings, charging Jimenez-Becerril as
No. 17-1360                                                                         Page 2

removable on two grounds: (1) as an alien present in the United States without being
admitted or paroled, see 8 U.S.C. § 1182(a)(6)(A)(i); and (2) as an alien convicted of a
crime involving moral turpitude, see id. § 1182(a)(2)(A)(i)(I). Jimenez-Becerril, appearing
pro se, conceded that he was removable on both grounds but applied—based on his
fear of harm from Mexican drug cartels—for asylum, withholding of removal under the
INA, and withholding of removal under the CAT.

       At an evidentiary hearing before an Immigration Judge, Jimenez-Becerril
elaborated on his circumstances. He testified that he had served in the Mexican army
from 1994 until 1997, when he deserted and returned to his hometown of Potrero
Redondo in the State of Mexico. He traced his fear of the cartels to an incident that
occurred near his hometown in February 2003. He was walking down a highway when
he was accosted by a group of five masked men, who forced him into a truck. The men,
who he believed to be members of a cartel called “La Familia Michoacana,” said that
they knew he had been in the army and wanted him to train cartel members to use
assault weapons. They offered to pay him well, but he refused to work for them, stating
that the values he had learned during his military service prevented him from killing
innocent people. They then beat him, shot him in the side of his abdomen, left him by
the side of the road, and threatened to kill him if he refused them again. The bullet did
no serious damage, so he managed to walk back to town (a trip that took nearly twelve
hours), where he obtained medical treatment. He fled to the United States a few days
later.

        Jimenez-Becerril has not returned to Mexico since he left in 2003, but he said he
fears that Mexican cartels still would target him for recruitment based on his military
service two decades ago. Moreover, although he mostly fears returning to the State of
Mexico because of La Familia Michoacana (or an offshoot group called Caballeros
Templarios), he doubts there is anywhere in the whole country he “could be at peace”
from drug cartels.

        The IJ found Jimenez-Becerril’s account credible but denied him all immigration
relief and ordered him removed to Mexico. First, the IJ determined that Jimenez-Becerril
did not qualify for asylum because he did not apply within the one-year statute of
limitations and had not shown any changed or exceptional circumstances. As for
Jimenez-Becerril’s claim for withholding of removal under the INA, the IJ determined
that he had not shown that any harm he likely would suffer in Mexico would be on
account of a protected ground. Although the IJ recognized that former members of the
Mexican military could in some instances constitute a legally cognizable “particular
No. 17-1360                                                                         Page 3

social group,” the IJ concluded that Jimenez-Becerril had not shown that any harm he
likely would suffer in Mexico would be on account of his membership in that group. The IJ
also said that Jimenez-Becerril had not shown that the Mexican government would be
unable to protect him or that he would be unable to relocate to another part of the
country to avoid harm from the cartels. Finally, with respect to Jimenez-Becerril’s claim
for withholding of removal under the CAT, the IJ said that his fears of harm were based
on “a string of suppositions” and he had not shown that “each step of his hypothetical
chain is more likely than not to occur.”

        Jimenez-Becerril appealed to the Board of Immigration Appeals, challenging the
IJ’s conclusion that he did not meet the burden of proof for his claims. The Board
upheld the IJ’s decision in all respects, and Jimenez-Becerril petitions this court for
review.

                                     II. DISCUSSION

       Jimenez-Becerril, now represented by recruited counsel, raises numerous challenges
regarding the Board’s rejection of his withholding claims under the INA and the CAT.
When, as here, the Board adopts the IJ’s decision and supplements that decision with its
own reasoning, we review the IJ’s decision as supplemented by the Board. See Tao Chen v.
Lynch, 810 F.3d 466, 471 (7th Cir. 2016).

       Because Jimenez-Becerril was found removable as an alien convicted of a crime
involving moral turpitude, we may review only legal arguments that he raises.
See 8 U.S.C. §§ 1182(a)(2), 1252(a)(2)(C)–(D); Guzman-Rivadeneira v. Lynch, 822 F.3d 978,
982 (7th Cir. 2016), cert. denied, 137 S. Ct. 644 (2017). Legal arguments may involve,
among other things, an assertion that the agency misinterpreted a statute, used the
wrong legal standard, or overlooked evidence. See Lam v. Holder, 698 F.3d 529, 533–34
(7th Cir. 2012). Most of Jimenez-Becerril’s arguments amount to a disagreement with
the weight that the Board and the IJ afforded the evidence and thus are not treated as
“legal arguments.” See Rosiles-Camarena v. Holder, 735 F.3d 534, 536 (7th Cir. 2013).

       We read Jimenez-Becerril’s brief as raising three legal arguments. The first is his
contention that the Board and the IJ applied too demanding of a legal standard to his
claim for withholding of removal under the INA. Both the Board and the IJ assumed
that Jimenez-Becerril could belong to a “particular social group” consisting of “former
military,” and required him to show that his membership in this group was “one central
reason” for the persecution. See 8 U.S.C. § 1231(b)(3)(A); Tsegmed, 859 F.3d at 484. But
No. 17-1360                                                                            Page 4

Jimenez-Becerril, relying on Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017),
contends that the Board and the IJ should have asked instead whether his membership
was merely “a reason” for the persecution.

       To the extent that this is more than a semantic distinction, it does not matter in
this case. The IJ found, and the Board agreed, that although Jimenez-Becerril’s “skills as
a former military member brought him to the gang’s attention,” the harm he
experienced and feared is on account of “his refusal to accept the gang’s employment,”
as opposed to his membership in a particular social group. In other words,
Jimenez-Becerril’s membership was not even “a reason” for his persecution. It is thus
unnecessary for us to grapple with Jimenez-Becerril’s legal challenge to the “one central
reason” test.

       Jimenez-Becerril next argues that the Board and the IJ erred by placing on him
the burden of proving that it would be unreasonable to expect him to relocate within
Mexico to avoid persecution. The government has the burden of proving the feasibility
of relocation if Jimenez-Becerril established a history of past persecution on account of
his membership in a particular social group; otherwise the burden is his. See 8 C.F.R.
§ 1208.16(b)(3)(i). Because Jimenez-Becerril did not show a history of past persecution
on account of a protected ground, the premise of his argument is incorrect, and it is
unnecessary to consider whether he can avoid persecution by relocating.

        Finally, Jimenez-Becerril argues that the Board and the IJ applied too stringent a
legal standard to his claim for withholding of removal under the CAT. To qualify for
this relief, Jimenez-Becerril needed to show that his removal to Mexico “more likely
than not” would lead to torture, either by the government or with its acquiescence.
8 C.F.R. § 1208.16(c)(2); Tsegmed v. Sessions, 859 F.3d 480, 485–86 (7th Cir. 2017).
Jimenez-Becerril, relying on Rodriguez-Molinero v. Lynch, 808 F.3d 1134 (7th Cir. 2015),
asserts that the Board and the IJ should have asked instead whether he faces a
“substantial risk” of torture. But we used the phrase “substantial risk” in
Rodriguez-Molinero merely to provide a “non-quantitative proxy for the regulatory
language.” See Perez-Montes v. Sessions, No. 17-2520, 2018 WL 525489, at *1 (7th Cir. Jan 24,
2018). Neither Rodriguez-Molinero nor any other decision of this circuit “holds the
regulation invalid or creates a standard incompatible with it.” Id.

                                      III. CONCLUSION
No. 17-1360                                                                      Page 5

       For the foregoing reasons, we DISMISS Jimenez-Becerril’s petition for review in
part for lack of jurisdiction and DENY the remainder of the petition.